        Case 1:21-cv-01185-NONE-JLT Document 4 Filed 08/11/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RANDALL MERTH,                                     )       Case No.: 1:21-cv-1185 NONE JLT
                                                        )
12                  Plaintiff,                          )       ORDER DENYING PLAINTIFF’S MOTION
                                                        )       FOR ELECTRONIC FILING PERMISSION
13          v.                                          )
                                                        )       (Doc. 2)
14   MANAGEMENT & TRAINING CORP, et al.,                )
                                                        )
15                  Defendants.                         )
                                                        )
16                                                      )
17          Randall Merth seeks permission to file documents electronically in this action. (Doc. 2.)
18   Pursuant to Local Rule 133, “Any person appearing pro se may not utilize electronic filing except with
19   the permission of the assigned Judge or Magistrate Judge.” L.R. 133(b)(2). Instead, pro se parties—
20   such as Plaintiff—must “file and serve paper documents as required by applicable Federal Rules of
21   Civil or Criminal Procedure or by these Rule.” Id.
22          A pro se litigant seeking electronic filing permission must follow the guidelines set forth by
23   Local Rule 133(b)(3), which provides: “Requests to use paper or electronic filing as exceptions from
24   these Rules shall be submitted as stipulations as provided in L.R. 143 or, if a stipulation cannot be had,
25   as written motions setting out an explanation of reasons for the exception.” Plaintiff has not identified
26   any reason as to why he should be exempt from the requirement to file documents in paper with the
27   Court in support of his request. (See Doc. 2 at 1.) Accordingly, the Court ORDERS:
28          1.      Plaintiff’s motion for electronic filing permission (Doc. 2) is DENIED; and

                                                            1
       Case 1:21-cv-01185-NONE-JLT Document 4 Filed 08/11/21 Page 2 of 2


1         2.    Plaintiff is DIRECTED to file any documents or requests with the Office of the Clerk

2               at the United States District Court in Fresno, California.

3
4    IT IS SO ORDERED.

5      Dated:   August 11, 2021                             _ /s/ Jennifer L. Thurston
6                                              CHIEF UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
